Citation Nr: 1128525	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  97-26 624A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a dental disability claimed to be the result of hospitalization or medical or surgical treatment provided by the Department of Veterans Affairs between August and December 1984 and in December 1985 and December 1986.

2.  Entitlement to service connection for residuals of a gunshot wound to the face, including cysts in the mouth.

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to February 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a December 1995 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the Veteran's claim for § 1151 compensation for a dental disability alleged to be the result of VA treatment.

As support for this claim, the Veteran testified at a hearing in October 2000 before a Member (Veterans Law Judge) of the Board.  The Board's presiding Judge subsequently, in January 2001, remanded the claim for additional development.  

The Board later issued a decision in March 2003 denying the § 1151 claim, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).

In July 2003, during the pendency of the appeal to the Court, the Veteran's attorney and VA's Office of General Counsel, representing the Secretary, filed a joint motion asking the Court to vacate the Board's decision and remand the case to the Board for further development and readjudication in compliance with directives specified.  The Court granted the joint motion in an order issued later in July 2003.

And in August 2004, to comply with the Court's order, the Board in turn again remanded the claim to the RO, this time via the Appeals Management Center (AMC).

In July 2006, after receiving the file back following that development, the Board issued another decision again denying the § 1151 claim, and the Veteran again appealed to the Court.

The Veteran's attorney and VA's Office of General Counsel filed another joint motion in December 2007, again asking the Court to vacate the Board's more recent decision and to again remand the claim for still further development and consideration.  The Court issued another order later in December 2007 again granting the parties' joint motion.

And in April 2008, to comply with the Court's most recent order, the Board again remanded the claim to the RO via the AMC.

The RO issued a supplemental statement of the case (SSOC) in October 2009 continuing to deny the § 1151 claim and returned the files to the Board for further appellate consideration of this claim.

The Veteran's attorney subsequently submitted an additional statement in December 2009 presenting an alternative theory for consideration - namely, direct service connection on the premise the Veteran was shot in his face in the summer of 1969 after taking leave while on active duty to attend the funeral of a relative in Pensacola, Florida.  The Veteran and his attorney contend the resultant shrapnel in the Veteran's face has been linked by Dr. C.T.H., D.D.S., to the development of cysts in the Veteran's mouth.  VA adjudicators are required to consider all potential bases of entitlement.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); Jones v. Principi, 3 Vet. App. 396, 399 (1992); and EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Since first raised in that December 2009 statement, however, the RO had not had an opportunity to consider this additional claim.  Therefore, since it would have been potentially prejudicial to the Veteran for the Board to have considered this additional claim in the first instance, the Board remanded this additional claim to the RO in February 2010 for appropriate development and consideration.  Cf. Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The RO since has considered this new theory of entitlement and denied the claim in SSOCs issued in June 2010 and February 2011 before returning the file to the Board for further appellate consideration of the claims.


FINDINGS OF FACT

1.  The Veteran has no additional dental disability as a result of VA treatment provided from 1984 to 1986.

2.  The Veteran's dental disability, instead, is primarily due to poor dental hygiene and retained shrapnel from a gunshot wound to his face, which the most probative (competent and credible) evidence indicates he did not sustain in the line of duty during his active military service from December 1968 to February 1970.


CONCLUSIONS OF LAW

1.  The criteria are not met for § 1151 compensation for a dental disability due to VA treatment from 1984 to 1986.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2010).

2.  Residuals of a gunshot wound to the face, including cysts in the mouth, were not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is requesting VA compensation for a dental disability under two different theories of entitlement.  First, he claims that he developed a dental disability pursuant to 38 U.S.C.A. § 1151 due to VA treatment between 1984 an 1986.  Second, he claims that he developed cysts in his mouth as a result of a gunshot wound to his face while in service.  The Board therefore will address both theories in adjudicating his appeal.  In the process, the Board will initially discuss whether these claims have been properly developed for appellate consideration.  The Board will then address the claims on their underlying merits, providing relevant statutes and VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied in this case concerning both claims.  The prior March 2003 decision was vacated because the Veteran had not received adequate VCAA notice, which, at the time, only consisted of information provided in a statement of the case (SOC), supplemental SOC (SSOC), and letter dated in November 2001.  Upon receiving the file back from the Court, the Board therefore remanded this case in August 2004 and directed the Veteran be given proper notice under the VCAA.  As a result, he was provided this required notice by means of letters dated in May 2005, October 2005, December 2008, April 2010, and December 2010, which properly informed him of the evidence required to 

substantiate his claims and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  See Quartuccio, Charles and Dingess, all supra.  The initial letters addressed his claim for dental disability due to VA treatment under the provisions of 38 U.S.C.A. § 1151, whereas the April 2010 letter addressed his subsequently filed claim for service connection for dental disability on the alternative premise that it, instead, was directly incurred during his military service from a gunshot wound to his face, resulting in cysts in his mouth.

None of these letters was issued prior to the initial adjudication of the Veteran's original § 1151 claim, which is the preferred sequence, since the VCAA did not exist at the time of that initial adjudication in December 1995.  Instead, the VCAA was not enacted until nearly 5 years later - in November 2000.  In precedent cases, however, the Court has clarified that in these situations VA does not have to treat the initial adjudication as if it never occurred, rather, VA need only provide all required VCAA notice and readjudicate the claim - including in a SOC or SSOC, such that the intended purpose of the notice is served and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  This, in effect, will rectify ("cure") the timing error in the provision of the notice because the claim is reconsidered after providing all necessary notice.  And this has indeed occurred in this particular instance since the claims were readjudicated after providing all required notice in SSOCs issued in October 2009, June 2010, and most recently in February 2011.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Thus, the duty to notify has been satisfied.  As the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice defect in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009).  The Veteran and his attorney have not made any such pleading or allegation since the most recent Court order.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC, on remand, made all necessary attempts to obtain records that the Veteran and his attorney identified as potentially relevant.  Unfortunately, the records pertaining to the Veteran's purported VA dental treatment from 1984 to 1986 could not be located after all procedures to secure these records had been correctly followed, including several requests through the Personnel Information Exchange System (PIES), as well as from the Veteran himself.  Therefore no further attempt to obtain these records in necessary.  The Board's July 2006 decision was vacated, in part, because the RO had not provided the Veteran any explanation as to why these records could not be obtained and why further search for these records would be futile.  See 38 C.F.R. § 3.159(c)(2) and (3).  Consequently, pursuant to the Board's April 2008 remand, he was provided this additional notice in a December 2010 letter.  Thus, there was substantial compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA, as a matter of law, a concomitant duty to ensure compliance with the terms of the remand).  But see, too, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (clarifying there need only be "substantial", not "exact", compliance).

The Veteran also was provided VA examinations in April 2002 and July 2009 to determine whether he has a dental disability due to VA treatment, which presumably occurred between 1984 and 1986.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The December 2007 Court-granted Joint Motion pointed out that the March 2002 VA examination had not complied with the Board's earlier remand instruction that the examiner review the claims folder for the pertinent medical and other history, even though that examiner did mention that he had reviewed medical records.  Therefore, on remand, the Veteran was afforded the additional VA examination in July 2009, at which time the examiner confirmed he had reviewed the claims file.  So there also was substantial compliance with this remand directive.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA or Court.

II.  Factual Background

During his October 2000 hearing, the Veteran testified that in 1984 a VA dentist had accidentally pierced or struck the Veteran's tongue with a hypodermic needle during routine dental treatment, in turn causing his tongue to remain numb for quite a few days and result in impaired speech.  The Veteran also testified that he had developed cysts in his mouth, which he said a dentist had told him were caused by too much Mercury in several fillings he had received during additional VA dental treatment in 1985 and 1986.  Unfortunately, none of these VA dental treatment records in question is available for consideration.

The Veteran's attorney more recently argued in addition to this that the Veteran was shot in the face while on leave at his aunt's funeral in June 1969, which ultimately caused his current dental disability.  But his service treatment records (STRs) make no express or implied reference to any such gunshot wound or injury to the face.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc.).  For non-combat Veterans providing 
non-medical related lay testimony regarding an event during service, however, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  And, here, although this Veteran had wartime service during the Vietnam era (see 38 C.F.R. § 3.2), the event in question is said to have occurred in a non-combat setting - namely, stateside while on leave at his aunt's funeral in June 1969.  So it is entirely permissible for the Board to expect there to be some actual documentation of this claimed injury or incident to confirm it actually occurred, and in the manner alleged, especially given its claimed seriousness.  See Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).


Records dated in July 1969, however, the month following this alleged shooting, so very contemporaneous to the time in question, show treatment for sinusitis, bronchitis, and skin problems, without mention of a gunshot wound or any other kind of injury to the face.  In fact, the only mention of an assault is in a September 1969 clinical entry, but which notes instead the Veteran was hit in his right shoulder with a pipe two weeks earlier.  It is equally significant that the report of his military separation examination in August 1969 indicates that clinical evaluation of his head, face, and neck was normal.  And although the examiner found a two-inch scar on the Veteran's forehead, no scaring was noted on either cheek or on his chin (nearer his mouth or oral cavity).  Moreover, he made no reference to a gunshot wound when completing a medical history questionnaire during that evaluation.

In support of his claim that he was on leave in June 1969 to attend his aunt's funeral, the Veteran submitted a Certificate of Death for a woman he claims was his aunt, showing that she had died on June 29, 1969.  Also submitted is a June 2010 statement from his cousin recalling the Veteran had been "sprayed in the face with shot gun pellets" in February 1969.  But these dates are at least 4 months apart, with no indication the Veteran was on leave for that amount of time, i.e., from February 1969 to at least the end of June 1969.

In an April 1992 letter, a private family physician, Dr. I, indicated that "[i]t is not possible to say directly what the cause is but it is possible to consider that the reactions have been brought on by the amount of amalgams in [the Veteran's] mouth."

In a May 1992 report, a private dentist, Dr. C, discounted the Veteran's allegations and concluded that "dental records did not show any unusual circumstances when the restorations were placed" and that cultures returned to assess the Veteran's claim that the amalgams used had excess amounts of mercury when triturated were negative.


An undated letter from another private dentist, Dr. M, was received at the RO in April 1997.  Dr. M diagnosed various dental conditions, including shrapnel in oral tissues and cheeks, and explained that "several metal spheres which appear on the PA X-ray . . . may be related to the cysts [the Veteran] is complaining of."

VA dental and medical treatment records also have been considered.  A June 1994 VA mental health clinic record notes the Veteran's complaints of being somewhat "tongue tied" from his use of Thorazine.  The clinician noted the Veteran was out of Artane, which may be why he was tongue tied.  A September 1997 report notes the Veteran's complaint that he had a lesion at the left bucal mucosa, although no lesions were seen or palpated on examination.  A March 1999 report notes the Veteran's history of having cysts in his mouth.  He said that his teeth were filled by VA in 1984, and that he had returned for follow-up treatment in 1985.  According to him, the mercury in the fillings was a "time bomb" that kept causing the cysts to return, and that gold was the only safe and effective metal.  

The Veteran was afforded a VA dental and oral examination in April 2002 in connection with his § 1151 claim, at which time the examiner indicated that he had reviewed the medical records for the pertinent history.  During the interview, the Veteran gave a history of having been shot in the face with a shotgun.  He also related that a VA dentist had given him a shot of anesthesia in his tongue in 1984, and at about the same time he had received amalgam restorations in his teeth.  He claims that both the injection and restorations caused a tumor in his mouth, which had to be removed.  He explained that he eventually developed several other cysts that also had to be removed from his face and jaw.  He explained that several other cysts were scheduled to be removed, as well, and expressed concern that additional cysts and tumors were currently forming in his face.

On physical examination, the Veteran claimed that he had numbness in his lower lip and tongue.  He also claimed that he had difficulty speaking and chewing his food.  Teeth numbers 1, 16, 18, 19, 30, and 32 were missing, while numbers 18 and 19 could be restored with a prosthesis.  The range of motion of his jaw and oral cavity was within normal limits.  X-rays revealed metal pellets in the soft tissue throughout his face.  There were caries in teeth numbers 8, 9, 20, 28, 29, and 31; tooth # 28 had a periapical abscess.  Generalized light-to-moderate periodontal disease was observed, but the intra-oral tissue appeared normal.  The panorex revealed nineteen radio opaque areas consistent with shotgun pellets.  Palpation of the cheeks and lower lip elicited a painful response.

The VA examiner then concluded

It is my opinion, that the "shot given in the tongue" in 1984, and the dental amalgam restorations are not contributing to the patient's problems.  The patient's complaint of pain in his mouth and of cyst development is related to the shotgun pellets in the soft tissue of his face.  Patients with metal retained in soft tissue frequently complain of pain if the metal object begins to work its way towards the mucosal surface, as is the case in his mouth.  The patient is 100% service connected and can seek care for his dental problems at any VA [facility] at anytime.

Records from the West Florida Regional Medical Center show treatment in May 2005 for complaints of jaw pain.  The Veteran indicated that he had had dental procedures done in the past that had caused extensive discomfort and pain.  Dr. S noted the Veteran had had dental procedures done on the mandibular area on both sides with some gum erythema and swelling, which were probably causing the jaw discomfort in the mandibular area.  The assessment was jaw pain, possibly related to dental caries and consequent gingivitis.  

The Veteran was afforded another VA dental examination in July 2009, at which time the examining VA dentist reviewed the claims file.  During the interview, the Veteran reported that his gums "bleed a lot" and that he has "bumps" on his gums.  He also reported a history of having had tumors removed due to infection.  He again reiterated his assertion that a VA dentist had put too much lead and nickel in his fillings, which had ultimately caused his dental problems.  


A clinical examination revealed minimal inflammation of the gingival tissues.  When asked to point to the bumps in his mouth, the Veteran pointed to the apical area of tooth #12, which had deep caries, and tooth #20, which had hopeless carries and was split down the center.   A fistula was also distal to tooth #20, which was consistent with a chronic periapical infection.  The Veteran also pointed to a bump in the cheek adjacent to the left corner of his mouth, which the examiner said was a normal structure.  He then pointed to the apical area of tooth #31, which had deep caries.  There was no amalgam in teeth #12 or #20.  A small occlusal amalgam was present on tooth #31.  No other bumps were noted.  

The examiner concluded that the Veteran's deep carious lesions in his teeth are secondary to poor oral care, and that extreme wear of his teeth is consistent with bruxism (i.e., grinding of the teeth, such as while asleep).  No inflammation was noted in his cheek or gingiva in any of the areas that are in contact with his amalgam restorations.  Radiographs showed metal in his face from the shotgun blast.  The examiner then stated the Veteran has multiple abscessed teeth secondary to poor oral hygiene habits.  The bumps "that he pointed out are directly related to these abscesses, while the bump at the corner of his mouth is a normal structure." 

The examiner then explained 

The notes from Dr. S.S. and Dr. N.S. do not establish a link between dental care that he received through the VA and his dental problems.  It is one thing to speculate that amalgams cause problems, but there is nothing in the record to substantiate that claim.  There is nothing to indicate that this Veteran's claims are related to the amalgam restorations that were placed or as a result of improper care by a VA dentist from 1984 to 1986.  These findings are based upon review of the Veteran's C-file, clinical exam, and paroramic radiograph. 


III.  Entitlement to § 1151 Compensation for Dental Disability due to VA Treatment

Under VA laws and regulations, when a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  38 U.S.C.A. § 1151.  For a claim, as here, filed before October 1, 1997, a claimant is not required to show fault or negligence in the provision of the treatment at issue, only that the Veteran has additional disability as a consequence of the treatment.  38 C.F.R. § 3.358.  See also Brown v. Gardner, 115 S. Ct. 552 (1994) (the language of the statue was plain and did not require a showing of fault).

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  38 C.F.R. § 3.358(b)(1).  Compensation will not be paid for the continuance or natural progression of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any additional disability resulted from VA hospitalization or treatment.  First, it is necessary for the Veteran to show that additional disability is actually the result of such disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization or medical treatment, and not merely coincidental therewith.  The mere fact of aggravation alone will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, an examination, or medical or surgical treatment.  38 C.F.R. § 3.358(c)(1),(2).  Second, compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the Veteran.  "Necessary consequences" are those that are certain to result from, or were intended to result from, the examination or treatment administered.  38 C.F.R. § 3.358(c)(3).

Where the determinative issue involves causation or diagnosis, there generally must be competent medical evidence supporting the claim; unsubstantiated lay assertions usually are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence relating a current disorder to service - or, in this particular instance, to an episode of VA treatment - generally must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, at 494-97 (1997).

Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection" (or again, here, a § 1151 claim).  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required in every instance where the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


The Veteran claims that he developed recurrent carbuncles and recurrent infections with cysts in his mouth as a result of amalgams and an accidental injection to his tongue during VA dental treatment between 1984 and 1986.  As already noted, these treatment records are unavailable and could not be located after numerous attempts.  However, the Board will presume for the sake of argument that this dental treatment the Veteran describes did in fact occur, since other record show he was eligible for VA dental treatment during those years.  But even with this concession, it is not established that he has additional dental disability as result or consequence of that treatment.

The reports from Drs. C and M and the two VA compensation examiners go against this notion of causation, whereas the medical opinions supporting the claim from Drs. I and S are less probative of this determinative issue.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")

The Board places limited probative value on Dr. I's April 2002 opinion that it is "possible to consider" that the reactions in the Veteran's mouth had been brought on by the amount of amalgams in his mouth, as well as Dr S's May 2005 opinion that the Veteran's jaw pain is "possibly related" to dental caries.  Two factors significantly limit the probative value of these opinions.  Each doctor phrased his opinion in equivocal terms, which generally is insufficient to establish the required chain link of causation.  See Winsett v. West, 11 Vet. App. 420, 424 (1998).  See also Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See, too, Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  

The Board, however, is not rejecting these opinions solely on the basis that they are speculative, rather, also because neither Dr. I nor Dr. S provided any basis or explanation as to why they were unable to provide a more definitive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis otherwise must be apparent in the Board's review of the evidence).

But perhaps what is most troubling about these opinions is that they contain no underlying rationale.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  Id., citing Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

In contrast, the several medical opinions against the claim offer not just data and conclusions but also a reasoned analysis and explanation of why the Veteran's current dental problems are unrelated to any VA treatment he received from 1984 to 1986.  In his May 1992 opinion, Dr. C challenged the Veteran's assertions by explaining that dental records did not show any unusual circumstances when the restorations were placed, and that cultures returned to assess the Veteran's claim that the amalgams used had excess amounts of mercury were negative.  Since Dr. C's opinion was based on actual cultures (i.e., testing used to determine the amount of mercury in a filling), it contains rationale and therefore constitutes compelling evidence against the Veteran's claim.  See Id.

The Board also finds that the probative value of this opinion is not limited by the fact that there is no indication Dr. C had reviewed the claims file, since the opinion appears to be based instead on the Veteran's medical history.  Nieves-Rodriguez, 22 Vet. App at 304 (holding that a private medical opinion may not be discounted solely because the opining physician did not review the claims file).  See also Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and Coburn v. Nicholson, 19 Vet. App. 427 (2006) (wherein the Court reiterated the Board may not disregard a medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility).  Here, as mentioned, the Board is assuming for the sake of argument the Veteran received the dental treatment in question from 1984 to 1986, so in the process is accepting his lay testimony concerning this purported treatment as credible, albeit only to establish the treatment occurred, not necessarily all that it supposedly involved or entailed.

The Board also places significant probative value on the opinions provided by the two VA compensation examiners.  The first examiner, in May 1992, concluded that the Veteran's pain and cyst development were due to retained shotgun pellets in the soft tissues of his face.  This was based on a review of the medical records and a physical examination of the Veteran's mouth and face.  Although the Court-granted joint motion rejected this opinion because the examiner did not indicate that he had reviewed the claims folder, in a more recent decision the Court held that it has never imposed a burden of claims file review on all physicians furnishing medical evidence.  Nieves-Rodriguez, 22 Vet. App at 304 ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  The Court, instead, specifically stated that the examiner need only be familiar with the pertinent medical history, which can be derived from methods other than a claims file review.  Id.  Here, the fact that this VA examiner indicated that he had reviewed the medical records, as opposed to the entire claims file, is sufficient to conclude that he had sufficient knowledge of the Veteran's relevant history to render a meaningful and informed opinion.  

The second examiner, in July 2009, also concluded that none of the Veteran's dental problems are due to VA treatment.  His opinion, based on a review of the claims file, was largely predicated on the fact that none of the inflamed areas pointed out by the Veteran were in contact with the amalgam restorations.  Rather, the examiner attributed the Veteran's dental problems to poor hygiene, while also noting the presence of retained metal fragments in the Veteran's cheeks.  At the conclusion of his report, this additional examiner noted that his opinion was based on a review of the claims file, a clinical examination, and radiographs.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  

In short, the medical evidence does not support the Veteran's claim that VA dental treatment between 1984 and 1986 caused any additional disability.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

In denying the claim, the Board also has considered the Veteran's lay statements.  See Buchanan, 451 F.3d at 1336 (holding that both lay and medical evidence must be considered in a claim).  He is competent to report his symptoms, such as pain and observing cysts in his mouth, but he is not competent to ascribe his symptoms to an injection into his tongue or amalgams (excessive mercury in fillings) he received during VA treatment.  This kind of opinion requires a medical professional with sufficient training and expertise.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  The Board also does not consider his lay testimony in isolation or a vacuum, rather, must weigh it against the other relevant evidence in the file, so including the medical evidence, to determine which is most probative (competent and credible).  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

The Board thus concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to § 1151 compensation under for dental disability due to VA treatment performed between 1984 and 1986.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal of this claim must be denied.

IV.  Entitlement to Service Connection for Residuals of a Gunshot Wound to the Face, Including Cysts in the Mouth

The Veteran's attorney raised this alternative theory of entitlement to VA compensation for the Veteran's dental disability, alleging that if it is not the result of the VA dental treatment from 1984 to 1986 then it instead is due to a gunshot wound the Veteran sustained to his face during service in 1969 while on leave for his aunt's funeral.  However, this claim also must be denied because, while the record shows his cysts are due to a gunshot wound - and, specifically, the retained metallic fragments or pellets in his mouth as a consequence, there is no competent and credible indication this injury occurred in the line of duty during his military service, as opposed to at some other point during his lifetime.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or injury in the line of duty; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).
An in-service injury alone is not enough, as there must be a chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition 

during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

For reasons already discussed, there is no disputing the Veteran has at some point during his lifetime sustained a gunshot wound to his mouth and, as a consequence, has several retained metallic fragments or pellets (such as would be from a shotgun blast).  Dr. M visibly observed shrapnel in the Veteran's oral tissues and cheeks, which he believed may be causing the Veteran's cysts.  The April 2002 VA examination report also includes a medical opinion that the Veteran's pain and cysts in his mouth are related to shotgun pellets in the soft tissues of his face.  In light of these findings and opinions, the evidence clearly shows the Veteran's has a current disability due to a gunshot wound injury.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least the Veteran has the alleged condition, and that, without this minimum level of proof, there can be no valid claim).

The determinative issue therefore is whether the shotgun wound injury occurred in the line of duty during the Veteran's active military service from December 1968 to February 1970 versus at some other point in time.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship 

between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

After carefully considering the medical and lay evidence, the Board finds that the preponderance of the evidence is against finding that the shotgun injury to the Veteran's face occurred in the line of duty during his active military service.  The lay statements and testimony from him and his cousin about the Veteran having sustained such an injury in service not only have to be competent, but also credible to ultimately have probative value.  See Buchanan, 451 F.3d at 1336 (holding that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

The credibility of their statements is undermined by the medical evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  First, the Veteran never reported the gunshot wound injury at the time it allegedly occurred, in June 1969, and it is incomprehensible that there was no mention whatsoever of this traumatic incident or its residuals when treated for respiratory problems just one month later, in July 1969, as well as during a separation examination in August 1969.  Indeed, the examiner who performed the separation examination noted that a scar was present on the Veteran's forehead but made no reference to scarring on either cheek or any other area of the Veteran's face, such as his chin, etc..  These records, particularly the July 1969 records since they are dated within just weeks of the alleged shooting, significantly undermine the credibility of both the Veteran and his cousin of such an incident having occurred, particularly since it is the type of event about which there is a reasonable expectation that it would be objectively substantiated.  See again Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  And, again, although the Federal Circuit Court has recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc.), there is in effect an exception to this general rule for non-combat Veterans providing non-medical related lay testimony regarding an event during service.  In this circumstance Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (indicating the Board must make an express credibility finding regarding lay evidence).

The credibility of their statements is further undermined by the Veteran's § 1151 claim, since that claim is predicated on the allegation that he first noticed cysts in his mouth after receivingVA dental treatment between 1984 and 1986, which is approximately fifteen years after he was allegedly shot in the face.  In other words, in pursuing his dental claim under the provisions of § 1151, he was essentially arguing that he did not experience a dental disability prior to 1984, which contradicts his recent assertion that his current dental disorder is due to a gunshot wound he sustained in 1969.  Thus, given the preponderance of the evidence in its totality, the statements by him and his cousin that his gunshot wound injury to the face occurred in 1969 are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 
511-12 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The certificate of death tends to prove the Veteran's assertion that he was on leave in June or July of 1969 to attend his aunt's funeral.  But this fact does not prove that he also was shot in the face at that time.  Indeed, the only mention in the STRs of an assault is the September 1969 entry indicating he was hit in his right shoulder with a pipe two weeks prior.  That begs the question, why would he report a minor assault, which did not result in any residual disability, but not report having been shot in his face?

While it is unclear exactly when the Veteran sustained the gunshot wound injury to his face, the preponderance of the evidence is against a finding that it occurred in the line of duty during his military service.  As such, the Board finds that the preponderance of the evidence is against this claim for service connection for residuals of a gunshot wound to the face, including cysts in the mouth.  Therefore, the doctrine of reasonable doubt is not for application, and the appeal of this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to § 1151 compensation for dental disability due to VA treatment between 1984 and 1986 is denied.

The claim of entitlement to service connection for residuals of a gunshot wound to the face, including cysts in the mouth, also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


